Jun 13 2014, 10:08 am
FOR PUBLICATION


ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

DAVID W. STONE IV                                 BRIDGETTE F. GREENE
Stone Law Office & Legal Research                 Elkhart, Indiana
Anderson, Indiana




                                IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE ADOPTION                     )
OF M.S.;                                          )        No. 20A03-1306-AD-217
                                                  )
C.L.S.,                                           )
          Appellant/Respondent,                   )
                                                  )
v.                                                )
                                                  )
A.L.S.,                                           )
          Appellee/Petitioner.                    )


                      APPEAL FROM THE ELKHART SUPERIOR COURT
                           The Honorable David C. Bonfiglio, Judge
                          The Honorable Dean O. Burton, Magistrate
                               Cause No. 20D06-1112-AD-12



                                        June 13, 2014

                                 OPINION – FOR PUBLICATION

PYLE, Judge
                                  STATEMENT OF THE CASE

        C.S. (“Mother”) appeals the trial court’s order granting A.S.’s (“Stepmother”)

petition to adopt Mother’s minor daughter, M.S.

        We affirm.

                                                ISSUE

       Whether the trial court erred in granting Stepmother’s petition to adopt M.S.

                                               FACTS

        Mother married Mi.S. (“Father”) and had two children with him—M.S. and J.S.

M.S. was born in July of 2003 and was nine years old at the time of the adoption

hearing.1 Shortly after M.S.’s birth, on August 14, 2003, Mother filed for dissolution of

her marriage to Father. The Elkhart Superior Court 1 (“divorce court”) approved a

decree of dissolution on January 29, 2007, and granted Mother custody of the children.

        After a visitation hearing on April 9, 2009, Mother and Father both submitted to

drug screens. Father’s results were negative, but Mother tested positive for marijuana,

methamphetamines, and amphetamines. As a result, on April 13, 2009, the divorce court

entered a finding of direct contempt of court against Mother and granted Father custody

of both children, although it granted Mother supervised visitation with the children at

Child and Parenting Services (“CAPS”) three times per month. The divorce court also

ordered Mother to pay child support in the amount of $50.00 per week, effective April




1
 J.S. was nineteen at the time of the adoption hearing, but only the adoption of M.S. is at issue in this
case.
                                                   2
17, 2009, and directed her to schedule an addictions assessment and to complete any

recommended treatments for her addictions.

       Following the divorce court’s April 13, 2009 order, Mother participated in a few

supervised visits with the children at CAPS. However, at an October 30, 2009 hearing,

Mother again tested positive for marijuana, and the divorce court terminated her

visitation rights. Mother has not had personal contact with M.S. since that time, although

she left messages on the voicemail of M.S.’s guardian ad litem at CAPS, Mary Raatz

(“Raatz”), telling Raatz that she wanted to see M.S. However, Raatz felt that Mother had

not demonstrated that she had completed the addictions assessment or treatment the

divorce court had ordered her to complete before she could resume visitation. At a

review hearing on February 12, 2010, Mother requested the divorce court to reinstate

parenting time, but the court denied the request. Otherwise, Mother has not made any

attempts to reinstate parenting time or contact with M.S.

       With respect to her court-ordered services, Mother completed an addictions

assessment at the Center for Problem Resolution (“CPR”) on November 17, 2009. CPR

recommended inpatient treatment with a program called Women’s Journey and agreed to

provide Mother with outpatient treatment until she could be admitted to the program.

Mother completed a phone assessment for Women’s Journey but did not meet the

program’s criteria for admittance because she denied having an addiction problem.

Thereafter, Mother attended two treatment sessions at CPR. After her second session,

she claimed to be ill for multiple sessions but was unable to provide a doctor’s note

verifying her illness, even though CPR had referred her to a free medical clinic. Mother

                                             3
never attended another session or contacted the program again, and on December 21,

2009, CPR discontinued her treatment with an “unsatisfactory discharge.” (Ex. 6).

       During this time, Mother was self-employed and lived in a seven bedroom home

with a $1600 per month mortgage payment. To help pay for the mortgage, Mother rented

out rooms and ran a dog boarding and grooming business at the residence. However, the

residence was ultimately foreclosed, and Mother was forced to close her dog boarding

and grooming business.

       Beginning in October of 2010, before the property was foreclosed, Mother’s

mother (“Grandmother”) began making payments to cover the residence’s mortgage. She

also helped Mother consolidate her bills and pay back her debts by opening an account

with a credit consolidation company, Elite Financial. Every month Grandmother paid

Elite Financial, and in turn Elite Financial allocated money to Mother’s various debts and

bills. In exchange for Grandmother’s payments, Grandmother wanted Mother to “rebuild

her life.” (Tr. 303).

       Mother also began working for Grandmother’s company, All Needs Senior

Service, on a flexible basis, and her income from this work went to Elite Financial and to

repay Grandmother. Mother’s hours at All Needs Senior Services fluctuated—in part

from the nature of her work, which was on a per-project basis, and in part because

Mother suffered medical issues that limited her ability to work during periods of 2011.

When Mother was suffering from her medical issues, she worked to the extent she was

able, including up to fifteen to twenty hours per week while she was hospitalized.

Although Mother’s hours varied, Grandmother thought that Mother began “productively

                                            4
working” towards the end of 2011, by which Grandmother meant that Mother was able to

begin repaying the money Grandmother had spent on her behalf. (Tr. 309).

      In April of 2011, Grandmother purchased a home for Mother on a land contract,

and Mother moved from Bristol, Indiana to Cassopolis, Michigan to live in the home.

Grandmother made a down payment of $5000 on the house and thereafter paid $468.86

per month for its mortgage. In addition, Grandmother gave Mother money to remodel the

house, and Mother did “quite a bit of work” towards that end. (Tr. 189). Grandmother

also gave Mother a dog, a cat, and two horses and pays to maintain them.

      Meanwhile, in 2010 and 2011, Mother was convicted of a felony and violated her

probation for the felony. On February 16, 2010, the State charged Mother with: (1)

Class D felony possession of chemical reagents or precursors with the intent to

manufacture a controlled substance; (2) Class A misdemeanor possession of marijuana;

and (3) Class A misdemeanor possession of paraphernalia. On June 10, Mother pled

guilty to Class D felony maintaining a common nuisance pursuant to a plea agreement,

and the Elkhart Superior Court 6 (“criminal court”) sentenced her to eighteen (18)

months of probation. Subsequently, on August 5, 2011, the criminal court found that

Mother had violated her probation by committing Class B misdemeanor cruelty to an

animal. As a result, on September 7, 2011, the court revoked her probation and placed

her in Community Corrections. However, on September 29, 2011, the court authorized

Mother to take a furlough from her sentence due to her medical condition. On March 5,

2012, Mother’s sentence was modified to community corrections on ankle bracelet

monitoring, and Mother completed her sentence on October 14, 2012.

                                           5
       Throughout the time that Father maintained custody of M.S., from 2009 until

2013, Mother made inconsistent child support payments. In October of 2009, Mother

filed a type-written minute sheet petitioning the divorce court for a modification of its

child support order. The divorce court held a hearing on the petition but did not modify

Mother’s child support obligations.           Instead, it determined that her child support

arrearage totaled $1,150. Subsequently, Mother paid her child support sporadically from

October 29, 2009 until September 17, 2010 in nine payments, totaling $1,400. After

September 17, 2010, she did not make any more payments in 2010 and made only one

payment of $300 on January 12, 2011. Thereafter, she did not make another payment

until January 18, 2012, over a year later. On January 18, she paid $100. After January

18, she made twenty-three additional payments of $70.00 each in 2012 and one payment

of $70.00 at the beginning of 2013.2

       On June 11, 2011, Father married Stepmother. Approximately six months later,

on December 12, 2011, Stepmother filed a petition to adopt M.S.                    In the petition,

Stepmother argued that Mother’s consent was not required for the adoption because she

had failed to support M.S. for over a year and had failed to communicate with M.S. for at

least a year prior to the petition. On February 29, 2012, Mother filed an amended motion

to contest the adoption. The trial court held a hearing on the petition on January 9, 2013

and February 25, 2013, and then took the matter under advisement.




2
 The child support payment history that is a part of the trial record only details the payments Mother
made prior to January 9, 2013.
                                                  6
        Subsequently, on May 20, 2013, the trial court found that Mother’s consent was

not required for the adoption and granted Stepmother’s petition because: (1) Mother

failed to pay support for at least one year; (2) Mother failed to communicate with M.S.

for at least one year; and (3) the adoption was in M.S.’s best interests. With respect to

the issue of whether Mother had failed to support M.S. for over a year, the trial court

aggregated the amount of support Mother owed prior to January 12, 2011,3 which it

found totaled $2,900—the sum of the $1,150 in arrearage Mother had accrued prior to

October 30, 2009; $950 in arrearage for the period between October 30, 2009 and

September 17, 2010; and $800 in arrearage for the period between September 17, 2010

and January 12, 2011. The trial court divided this total by Mother’s required weekly

support amount of $50 and determined that she had not paid support for a total of fifty-

eight weeks, or just over one year.

        Although the trial court concluded that Mother had not paid support for over a

year, it noted that there is a statutory allowance for situations when there is a justifiable

cause for the lack of support. Still, the trial court did not find that this allowance applied

to Mother. It commented that Mother’s claims that her illness and the loss of her pet

grooming business prevented her from paying support were “simply not well taken” in

light of the fact that Mother had maintained gainful employment; had lived on land

purchased by Grandmother in a large house where she rented out rooms; and had

subsequently lived in another home purchased by Grandmother. (App. 12). The trial


3
 It is not clear why the trial court limited its analysis to the support Mother owed prior to January 12,
2011, and did not include her missed payments after that date.
                                                   7
court also noted that it found much of Mother and Grandmother’s testimonies regarding

Mother’s income “evasive.” (App. 13). It also stated that it did not find Grandmother’s

system of equating her payments with Mother’s work credible. Finally, the trial court

commented that Mother maintained “animals which she cared for and paid to keep,

including dogs, a cat and a horse,”4 during a time when she was paying little or no child

support. (App. 13). Based on these factors, the court held that, even in recognition of the

times Mother had suffered medical hardships, there was no evidence to demonstrate that

she could not make the required support payments—especially during the time period

before her medical hardships.

        With respect to the issue of whether Mother had failed to communicate with M.S.,

the trial court found that even though Mother’s lack of contact was court-ordered, the

order was based on Mother’s repeated drug screen failures and non-compliance with

court orders. Therefore, the divorce court’s suspension of Mother’s parenting time was a

result of her own choices and did not excuse her lack of communication. Likewise, the

trial court noted that after the divorce court denied Mother’s request for parenting time on

February 8, 2010, she never again sought parenting time. Although her reason for failing

to seek parenting time was that her attorney had advised her she needed to clear up

criminal matters first, the criminal matters were a result of her own actions. Accordingly,

the trial court held that it was again Mother’s choices that prevented her from resuming




4
 Although this does not change the import of the trial court’s reasoning, we note that Mother testified she
owned a dog, a cat, and two horses, rather than “dogs, a cat, and a horse.” (App. 13).
                                                    8
parenting time. Based on this conclusion, the trial court found that that Mother’s consent

was not required for the adoption.

       Finally, the trial court found that the adoption was in M.S.’s best interests because

she has thrived under Stepmother’s care and sees her as a maternal figure. The trial court

noted that the testimony that M.S. and Stepmother have a “really close” relationship was

credible, and the court also commented that Stepmother provides M.S. with a stable

environment because she has full time employment, does not have a criminal history, and

has a sound relationship with Father. In light of these factors, the trial court determined

that the adoption was in M.S.’s best interests and granted Stepmother’s petition. Mother

now appeals the trial court’s order. We will provide additional facts as necessary.

                                        DECISION

       On appeal, Mother challenges the trial court’s judgment granting Stepmother’s

petition to adopt M.S. without her consent. Generally, a trial court may only grant a

petition to adopt a child born in wedlock who is less than eighteen years of age if “each

living parent” consents to the adoption. IND. CODE § 31-19-9-1. However, INDIANA

CODE § 31-19-9-8 provides that consent to an adoption is not required from:

       (2) A parent of a child in the custody of another person if for a period of at
       least one (1) year the parent:
              (A) fails without justifiable cause to communicate significantly with
              the child when able to do so; or
              (B) knowingly fails to provide for the care and support of the child
              when able to do so as required by law or judicial decree.




                                             9
The trial court held that both of these provisions applied to Mother because she had failed

to pay the equivalent of over fifty-eight weeks of her court-ordered child support

payments and failed to communicate with M.S. for at least a year.

       Mother challenges both of these conclusions, arguing that: (1) the trial court erred

in holding that she had failed to support M.S. for over a year because the trial court

improperly aggregated her arrearage so that it was equivalent to a year of missed support

payments, whereas the trial court should have determined whether she had failed to pay

support for a consecutive calendar year; (2) the trial court erred in finding that she had the

ability to pay support and chose not to do so; and (3) the trial court erred in finding that

she had failed to communicate with M.S. because a court order prevented her from

communicating. Finally, Mother also argues that the trial court erred in determining that

Stepmother’s adoption was in M.S.’s best interests. Because we find that the trial court

properly determined that Mother had failed to provide support to M.S., we will not

address Mother’s argument regarding her failure to communicate with M.S. However,

we will address Mother’s arguments regarding her child support payments and M.S.’s

best interests, in turn.

I. Child Support

       There are two components to Mother’s child support argument. First, she argues

that the trial court erred when it determined that she had failed to support M.S. for a year,

because she contends that the term “year” in INDIANA CODE § 31-19-9-8 should mean a

calendar year rather than a year’s worth of arrearage. Second, she argues that even if she

did not support M.S. for a year, INDIANA CODE § 31-19-9-8 only applies to parents who

                                             10
are “able to do so,” and she was not financially able to provide support. See I.C. § 31-19-

9-8-2(B).

       In an adoption proceeding, the petitioner is required to prove by clear and

convincing evidence that a non-custodial parent’s consent is not required for the

adoption.   In re Adoption of K.S., 980 N.E.2d 385, 388 (Ind. Ct. App. 2012).           In

reviewing a judgment requiring proof by clear and convincing evidence, we may not

impose our view as to whether the evidence is clear and convincing but must determine,

by considering only the probative evidence and reasonable inferences supporting the

judgment, whether a reasonable trier of fact could conclude that the judgment was

established by clear and convincing evidence. In re Adoption of M.A.S., 815 N.E.2d 216,

220 (Ind. Ct. App. 2004). Further, we may not reweigh evidence or assess witness

credibility. Id.

       A. Aggregation of Missed Support Payments

       In support of her argument that a trial court may not aggregate missed support

payments to find that a parent has failed to support his or her child for over a year,

Mother cites to authority from other jurisdictions, including Montana and Colorado.

However, we need not address Mother’s argument because even if we were to interpret

“year” to mean a continuous calendar year, Mother still failed to support M.S. for over a

year. In In re Adoption of J.T.A., which Mother cites for a different purpose, we held that

“the relevant time period” for determining whether a non-custodial parent has supported

his or her child, “is not limited to either the year preceding the hearing or the year

preceding the petition for adoption, but is any year in which the parent had an obligation

                                            11
and the ability to provide support, but failed to do so.” In re Adoption of J.T.A., 988
N.E.2d 1250, 1255 (Ind. Ct. App. 2013) (emphasis added), reh’g denied, trans. denied.

Here, Mother failed to pay support between January 12, 2011, and January 18, 2012,

which is a period longer than a calendar year.

       Moreover, this decision is in line with the Indiana Supreme Court’s opinion in

Adoption of Infants Reynard, where the Supreme Court interpreted the issue of consent in

a prior version of the adoption statute and held that the term “one year” should not be

interpreted strictly. See In re Adoption of Infants Reynard, 251 N.E.2d 413, 416 (Ind.

1969). The statute at issue in Adoption of Infants Reynard was similar to the current

adoption statute. It stated that consent was not required from any parent that “ha[d] failed

to pay any support money for a period of one year. . . .” Id. The Supreme Court

addressed whether a parent’s “token payment” of $75.00 during the year immediately

prior to the filing of the petition for adoption was sufficient to comply with the terms of

the statute and thus necessitate the father’s consent. Id. The Supreme Court held that this

payment was not sufficient, in spite of the fact that it was made in the calendar year prior

to the petition. Id. The Court’s reasoning was:

       In construing the statute here under consideration which dispenses with
       consent in adoption proceedings under certain conditions, we are mindful
       of [the natural right of the parent to his child], but we do not propose to
       give the statute such a strict interpretation as to make it ineffective and
       inoperable. To hold that under the statute there must be a complete refusal
       or failure to pay any sum whatever for one year before consent would be
       dispensed with would be to disregard completely the obligation which a
       parent has to provide support and maintenance for his child. Such a
       holding would permit an unworthy parent, in complete disregard of his
       obligation to his child, to prevent an adoption which might be to the best
       interest of the child by making a token payment of a nominal sum once

                                            12
      each year insufficient to provide for maintenance and support. Such a strict
      construction would lead to absurd consequences and make the statute
      meaningless and ineffective.

Id. at 417. Likewise, we find that construing INDIANA CODE § 31-19-9-8 here to hold

that there must be a complete refusal or failure to pay any sum of money for one year

before the filing of a petition could lead to absurd consequences. Therefore, we instead

follow the Supreme Court’s more operable interpretation.

      Under this interpretation, Mother failed to provide sufficient support for M.S.

Between September 17, 2010 and January 18, 2012, she only made one payment of $300.

While this amount exceeds the $75.00 payment in Adoption of Infants Reynard, it is only

equivalent to six weeks of Mother’s support payments, and it is the only payment Mother

made over a period of one year and four months. In this light, it is clear that the $300

was “insufficient to provide for [M.S.’s] maintenance and support.” See Adoption of

Infants Reynard, 251 N.E.2d at 417.

      B. Ability to Pay

      Although Mother failed to support M.S., INDIANA CODE § 31-19-9-8 specifies that

consent is only unnecessary for an adoption petition when a parent “fails to provide for

the care and support of the child when able to do so.” (Emphasis added). Mother points

to the second half of this provision and contends that she was not able to provide support

due to the loss of her pet grooming and boarding business and her medical issues.

      In this Court’s opinion denying rehearing in In re Adoption of Augustyniak, 508
N.E.2d 1307, 1308 (Ind. Ct. App. 1987), reh’g denied, trans. denied, we held:



                                           13
        A petitioner for adoption must show that the non-custodial parent had the
        ability to make the payments which he failed to make. This ability cannot
        be adequately shown by proof of income standing alone. To determine that
        ability, it is necessary to consider the totality of the circumstances. In
        addition to income, it is necessary to consider whether that income is steady
        or sporadic and what the non-custodial parent’s necessary and reasonable
        expenses were during the period in question.

        Here, Mother claims that she spent $30,000 on medical expenses and also suffered

financially due to the loss of her business. The trial court noted, though, that Mother

maintained consistent gainful employment, first through her business, and then as an

employee for Grandmother’s senior care business. While Mother’s hours varied, she was

paid $10.00 to $12.00 per hour and even worked fifteen to twenty hours a week while she

was hospitalized. Moreover, Mother was able to live in a house purchased and paid for

by Grandmother, redecorate that house, and support multiple pets.                     The trial court

concluded that “substantial monies were spent on the home that could have been directed

towards child support.” (App. 12). The trial court also stated that it found Mother and

Grandmother’s testimonies regarding Mother’s income “evasive” and “lack[ing] some

credibility.” (App. 13). Finally, the trial court commented that, even though Mother had

medical expenses, her illness did not account for why she had failed to provide sufficient

support prior to August of 2011. As we may not reweigh the evidence or judge the

credibility of witnesses, we conclude that this evidence is clear and convincing proof that

Mother did not support M.S. when able to do so. As a result, we conclude that the trial

court did not err in determining that Mother’s consent was not required for the adoption.5


5
 Mother also challenges the trial court’s conclusion regarding the first prong of INDIANA CODE § 31-19-
9-8, that she failed without justifiable cause to communicate significantly with M.S. when able to do so.
However, the provisions of INDIANA CODE § 31-19-9-8 are written in the disjunctive and each provide
                                                   14
II. Best Interests

       Next, Mother challenges the trial court’s conclusion that the adoption was in

M.S.’s best interests. The primary concern in every adoption proceeding is the best

interests of the child. In re Adoption of M.L., 973 N.E.2d 1216, 1224 (Ind. Ct. App.

2012). Even if a court determines that a natural parent’s consent is not required for an

adoption, the court must still determine whether adoption is in the child’s best interests.

See I.C. § 31-19-11-1(a)(1).

       The adoption statute does not provide guidance for which factors to consider when

determining the best interests of a child in an adoption proceeding, but we have noted that

there are strong similarities between the adoption statute and the termination of parental

rights statute in this respect. See In re Adoption of M.L., 973 N.E.2d 1216, 1224 (Ind. Ct.

App. 2012) (holding that the adoption statutes and the termination statutes provide

similar balances between parental rights and the best interests of the children; also

holding that termination cases provide “useful guidance as to what makes a parent

‘unfit’”). In termination cases, we have held that the trial court is required to look to the

totality of the evidence to determine the best interests of a child. In re I.A., 903 N.E.2d
146, 155 (Ind. Ct. App. 2009).           Relevant factors include, among others, a parent’s

historical and current inability to provide a suitable environment for the child, In re J.C.,
994 N.E.2d at 290; the recommendations of the child’s case worker or guardian ad litem;



independent grounds for dispensing with parental consent. In re Adoption of K.S., 980 N.E.2d 385, 388
(Ind. Ct. App. 2012). As we have already found that Mother’s consent was unnecessary as a result of her
failure to support M.S., we need not address her second argument regarding her failure to communicate
with M.S.
                                                  15
and the child’s need for permanence and stability, see A.J. v. Marion Cnty. Office of

Family and Children, 881 N.E.2d at 718.

       When reviewing the trial court’s ruling in an adoption proceeding, we will not

disturb that ruling unless the evidence leads to but one conclusion, and the trial court

reached the opposite conclusion. In re Adoption of M.L., 973 N.E.2d at 1222. As we

stated above, we do not reweigh the evidence on appeal, but instead examine the

evidence most favorable to the trial court’s decision, together with reasonable inferences

drawn therefrom. Id. Moreover, we generally give considerable deference to the trial

court’s decision in family law matters, as we recognize that the trial court is in the best

position to judge the facts, determine witness credibility, get a feel for the family

dynamics, and get a sense of the parents and their relationship with their children. Id.

       Mother’s primary arguments are that the adoption was not in M.S.’s best interests

because: (1) Stepmother’s petition to adopt M.S. was based on an unnecessary concern

that she would lose custody of M.S. if something happened to Father; (2) the fact that

M.S. is thriving in Stepmother’s care does not justify terminating Mother’s parental

rights; and (3) a child’s need for stability and permanence may not be the sole reason for

terminating a parent-child relationship. With regard to the first argument, Mother does

not clarify how Stepmother’s motivations for filing the adoption petition relate to our

consideration of M.S.’s best interests, and she has not cited any precedent stating that a

petitioner must have a “necessary” concern for filing the petition. Accordingly, we find

that Mother’s argument is waived under Appellate Rule 46 for a failure to state a cogent

argument, and we will not address her contentions.

                                            16
       With regard to Mother’s second and third arguments, it might be true that neither

of those factors alone could indicate that Stepmother’s adoption would be in M.S.’s best

interests. However, multiple additional factors support the trial court’s judgment, and its

decision did not rest solely on either the fact that M.S. has thrived in Stepmother’s care or

the fact that M.S. needs stability and permanence. Instead, the evidence demonstrates

that, as we determined above, Mother failed to support M.S. for extended periods of time

and also did not communicate with M.S. or make consistent attempts to reinstate her

parenting time for several years. Mother also has a criminal history, a history of drug

abuse, and a history of failing to follow court orders.

       In contrast, Stepmother has a “really close” relationship with M.S., helps her with

her homework, and attends M.S.’s activities, including a travel volleyball league and

church. (App. 15). M.S. is thriving under Stepmother’s care and is an honor roll student.

Stepmother has never been convicted of a crime and has full-time employment. She also

wants to adopt M.S. and cares for her deeply. M.S.’s guardian ad litem, Raatz, testified

that M.S. looks to Stepmother to fulfill the maternal role in her life. According to Raatz,

M.S. missed Mother but has settled into the home and feels loved.            Finally, Raatz

testified that the adoption is in M.S.’s best interests and will give her a sense of peace.

As we note above, a guardian ad litem’s recommendation is relevant to support a finding

that adoption is in a child’s best interest. See A.J., 881 N.E.2d at 718.

       In light of the above factors, we conclude that the trial court did not err in

determining that adoption was in M.S.’s best interests. As we have also found that



                                             17
Mother’s consent was not required for the adoption, we likewise conclude that the trial

court did not err in granting Stepmother’s petition to adopt M.S.

       Affirmed.

MATHIAS, J., and BRADFORD, J., concur.




                                            18